FRANK D. CONNETT, Jr., Special Judge
(dissenting).
This is an extremely close case. If I had heard the case while sitting as a trial judge I very well might have reached the same conclusion as the majority has reached here. However, I have heard the case sitting as an appellate judge. In this position I believe that although we review the case de novo we are required to defer to the finding of the trial judge unless it is apparently in conflict with a clear preponderance of the evidence and discloses a manifest abuse of judicial discretion. Mitchell v. Mitchell, Mo.App., 350 S.W.2d 116, 119; Birrittieri v. Swanston, Mo.App., 311 S.W.2d 364; Endicott v. Endicott, Mo.App., 435 S.W.2d 388, 391. See also Asbell v. Asbell, Mo.App., 430 S.W.2d 436, 439.
The majority’s decision in favor of the father appears to me to be based upon a lack of faith in the mother’s reformation. I must confess that I too have some doubt. However, the trial judge weighs the credibility of the witnesses. There was testimony in the case supporting her claim of reformation. The trial judge had to choose between a mother, whose reformation was yet to be established by actions, and the prospect of the girl growing up without a mother figure with which to identify. I do not look upon his decision as an experiment but simply a decision between two poor choices. He saw the parties and the witnesses and heard them testify. He is in the best position to choose. Moore v. Moore, Mo.App., 429 S.W.2d 794, 799(6). Certainly I cannot find that the trial judge’s finding was contrary to a clear preponderance of the evidence. Therefore, I respectfully dissent.